Citation Nr: 1620022	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-08 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit on appeal.

In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

This matter was remanded by the Board in February 2015 and is again before the Board.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds another remand is required in this case to afford the Veteran every possible consideration. 

It is important to note that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").

As the February 2015 Board remand noted, the Veteran was afforded a VA examination in October 2012, during which the examiner found no diagnosis of chronic sinusitis (the examiner had diagnosed acute sinusitis and a history of rhinitis).  However, in a February 2008 VA examination, the examiner found that the Veteran had sinusitis, but no opinion was given.  In light of this evidence, the February 2015 Board remand requested a supplemental opinion as to the etiology of any sinusitis shown during the appeal period.

In June 2015, the Veteran was afforded an additional VA opinion by the same examiner who conducted the October 2012 VA examination; the Board now finds the June 2015 opinion inadequate.  The examiner noted that there was no objective evidence of a current diagnosis of sinusitis or residual to render an opinion regarding the relationship of a present condition to service.  However, the June 2015 VA opinion does not comply with the Board's remand instructions, as it does not address the sinusitis diagnosed previously during the appellate period.  As such, a remand is required for an additional VA opinion to address the etiology of any sinusitis shown elsewhere during the appeal period.

See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the October 2012 VA examiner, if available, for a supplemental opinion.  If the October 2012 VA examiner is not available, forward the claims file to another appropriate examiner for the requested opinion. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to the following for the Veteran's sinusitis diagnosed during the pendency of the appeal:

a) Opine whether the sinusitis diagnosed during the appeal period, to include by the February 2008 VA examiner, clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

b) If the sinusitis did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

c)  The examiner is asked to specifically address the February 2008 VA examiner's opinion which noted a diagnosis of sinusitis.

The examiner should provide a complete rationale for any opinions provided.  It is left to the examiner's discretion whether to reexamine the Veteran. 

2. Perform any additional development deemed necessary. 

3. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




